 
 
THE MIDDLEBY CORPORATION
 
2011 LONG-TERM INCENTIVE PLAN
FORM OF RESTRICTED PERFORMANCE STOCK AGREEMENT
 
 
This RESTRICTED PERFORMANCE STOCK AGREEMENT (this “Agreement”), dated as of the
____ day of February, 2014 (the “Date of Grant”) is entered into by and between
The Middleby Corporation, a Delaware corporation (the “Company”) and
__________________ (the “Grantee” and, together with the Company, the
“Parties”).
 
 
RECITALS
 
Pursuant to The Middleby Corporation 2011 Long-Term Incentive Plan (the “Plan”),
the Board of Directors of the Company (the “Board”) and the Compensation
Committee of the Board (the “Committee”), as the administrators of the Plan,
have determined to grant to the Grantee restricted shares (the “Restricted
Performance Stock”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), on the terms and conditions set forth herein, and hereby
grants such Restricted Performance Stock.
 
NOW, THEREFORE, the Parties hereto agree as follows:
 
1.           Grant of Restricted Stock.  The Company hereby grants to the
Grantee [_____] shares of Restricted Performance Stock (the “Grant”), pursuant
to the terms and conditions of this Agreement and the Plan.  The Grantee shall
not be required to pay any cash consideration in exchange for the Restricted
Performance Stock.
 
2.           Restrictions and Restricted Period.
 
(a)           Restrictions.  Except as set forth in Section 8(b) of this
Agreement, the Restricted Performance Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture as described in Section 4 of this Agreement until the
lapse of the Restricted Period (as defined below).  The restrictions set forth
in this Section 2(a) are referred to herein as the “Restrictions.”
 
(b)           Restricted Period.  The "Restricted Period" shall mean the period
commencing on the date of Grant and ending on the date on which the Restrictions
lapse.  The Restrictions shall lapse and the Restricted Performance Stock shall
become vested and transferable (provided, that such transfer is otherwise
permitted in accordance with federal and state securities laws) on a date
between [                 ] and [           ], as determined by the Board (such
date, the “Vesting Determination Date”), if and to the extent that the Board
determines after the year-end audit that the combination of Earnings Per Share
and EBITDA goals, as set forth on Schedule A hereto, has been achieved for the
Performance Period.  For this purpose, the
 

 
 

--------------------------------------------------------------------------------

 

 
"Performance Period" shall mean the [        ] period commencing on [         ],
and ending on [         ].  Any shares of Restricted Performance Stock that do
not become vested as of the Vesting Determination Date, in accordance with
Schedule A, as determined by the Board, shall be forfeited.  The number and
price of shares of Common Stock set forth in this Section 2(b) are subject to
adjustment in accordance with the terms of this Agreement and the Plan.
 
(c)           Notification.  The Company shall promptly notify the Grantee of
the Board’s determination pursuant to Section 2(b) of this Agreement.
 
3.           Rights of a Stockholder.  From and after the Date of Grant and for
so long as the Restricted Performance Stock is held by or for the benefit of the
Grantee, the Grantee shall have the right to vote such shares in all matters in
which stockholders of the Company are entitled to vote.  During the Restricted
Period, the Grantee shall not be entitled, and hereby waives any right, to
receive any cash or in-kind dividends paid with respect to unvested Restricted
Performance Stock.  If there is any stock split or other change in character or
amount of the Restricted Performance Stock, then in such event, any and all new,
substituted or additional securities to which the Grantee is entitled by reason
of such changes to the Restricted Performance Stock shall be immediately subject
to the Restrictions with the same force and effect as the Restricted Performance
Stock subject to such Restrictions immediately before such event.
 
4.           Cessation of Employment; Change of Control.
 
(a)           Forfeiture.  If the Grantee’s employment with the Company is
terminated for any reason other than those set forth in Section 4(b) of this
Agreement, then any portion of the Restricted Performance Stock with respect to
which the Restrictions have not lapsed shall be forfeited to the Company without
payment of any consideration therefor by the Company, and neither the Grantee
nor any of his successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of Restricted
Performance Stock.
 
(b)           Accelerated Vesting upon Certain Terminations of Employment.   If
the Grantee’s employment is terminated during the Restricted Period (i) by the
Company for reasons other than Cause (as defined in Section 8(a) of this
Agreement or the Grantee’s employment agreement, if applicable) or (ii) if
applicable, pursuant to the Grantee’s employment agreement, by the Grantee for
good reason, the Restricted Performance Stock will immediately vest in that
number of shares that would vest based on actual performance measured as of the
end of the month immediately prior to the month of such termination or, if
later, as of [     ] (and extrapolated to the end of the Performance Period
taking into account the length of the shortened performance period in comparison
to the original [     ] year period) as certified by the Committee, pro rated
for the number of days worked through the date of termination.  For purposes of
this Section 4(b), a termination by the Company for reasons other than Cause
shall not include termination due to the death or disability of the Grantee. The
number of shares awarded above the amount that becomes vested pursuant to this
Section 4(b) will be forfeited.

 
2

--------------------------------------------------------------------------------

 

 
(c)           Accelerated Vesting upon Change of Control.   In the event of a
Change of Control, the Restricted Performance Stock will immediately vest in the
greater of (A) the target number of shares awarded as set forth on Schedule A or
(B) the number of shares that would vest based on actual performance measured
immediately prior to the Change of Control (and extrapolated to the end of the
Performance Period taking into account the length of the shortened performance
period in comparison to the original one year period).  The number of shares
awarded above the amount that becomes vested pursuant to clause (A) or (B) will
be forfeited.
 
5.           Certificates.  The Restricted Performance Stock may be evidenced in
such manner as the Board shall determine.  If certificates representing
Restricted Performance Stock are registered in the name of the Grantee, then the
Company may retain physical possession of the certificates until the
Restrictions have lapsed.
 
6.           Legends.  The Company may require, as a condition of the issuance
and delivery of certificates evidencing Restricted Performance Stock pursuant to
the terms hereof, that the certificates bear the legend as set forth immediately
below, in addition to any other legends required under federal and state
securities laws or as otherwise determined by the Board.  All certificates
representing any of the shares of Restricted Performance Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
Such legend shall not be removed until the Restrictions on such shares lapse
pursuant to the terms hereof.
 
7.           Taxes.  The Grantee shall pay to the Company promptly upon request,
at the time the Grantee recognizes taxable income in respect to the shares of
Restricted Performance Stock, an amount equal to the federal, state and/or local
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the shares of Restricted Performance Stock.  In lieu of
collecting payment from the Grantee, the Company may, in its discretion,
distribute vested shares of Common Stock net of the number of whole shares of
Common Stock with a fair market equal to the minimum amount of federal, state
and local taxes required to be withheld under applicable tax laws.  The Grantee
understands that he (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.
 
8.           Miscellaneous.
 
(a)           Definitions.  As used in this Agreement:
 

 
3

--------------------------------------------------------------------------------

 

 
(i)           “Cause” shall mean the Grantee’s gross negligence, willful
misconduct, breach of fiduciary duty involving personal profit, substance abuse,
or commission of a felony.
 
(ii)           "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.
 
(iii)           “Change of Control” shall mean the occurrence of any of the
following events:
 
 
(1)
any Person (as defined below) becomes the beneficial owner directly or
indirectly (within the meaning of Rule 13d-3 under the Exchange Act) of more
than 35% of the Company's then outstanding voting securities (measured on the
basis of voting power);

 
 
(2)
individuals who, as of the Effective Date, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 
 
(3)
there is consummated a merger or consolidation, other than (i) a merger or
consolidation immediately following which the voting securities of the Company
outstanding immediately prior thereto continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, at least 50% of the combined voting power of the voting securities of
the Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar

 

 
4

--------------------------------------------------------------------------------

 

transaction) in which no Person acquires more than 35% of the combined voting
power of the Company's then outstanding securities; or
 
 
(4)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.

 
Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
(iv)           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
(v)           "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries or affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
(b)           Restrictions on Transfer.  The Restricted Performance Stock may
not be transferred or otherwise disposed of by the Grantee, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Committee, or by will or the laws of descent and distribution.
 
(c)           Retained Discretion of the Board.  In applying the vesting
criteria applicable to the Restricted Performance Stock, the Board has retained
discretion to adjust EPS and EBITDA, otherwise determined in accordance with
generally accepted accounting principals, to take into account the impact of the
specific adjustment items set forth in Schedule A, including with respect to a
Covered Employee to the extent consistent with Section 162(m) of the Code.
 

 
5

--------------------------------------------------------------------------------

 

 
(d)           Construction.  The Grant is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended, to the extent applicable.  This Agreement shall be
construed accordingly.
 
(e)           Compliance with Law and Regulations.  The Restricted Performance
Stock and any obligation of the Company hereunder shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.  Any
purported transfer or sale of the shares of Common Stock shall be subject to
restrictions on transfer imposed by any applicable state and federal securities
laws.  Any transferee shall hold such shares of Common Stock subject to all the
provisions hereof and shall acknowledge the same by signing a copy of this
Agreement.
 
(f)           Invalid Transfers.  No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Performance Stock by any holder thereof in
violation of the provisions of this Agreement shall be valid, and the Company
will not transfer any of said shares of Restricted Performance Stock on its
books or otherwise nor will any of said shares of Restricted Performance Stock
be entitled to vote, nor will any dividends be paid thereon, unless and until
there has been full compliance with said provisions to the satisfaction of the
Company.  The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.
 
(g)           Incorporation of Plan.  This Agreement is made under the
provisions of the Plan (which is incorporated herein by reference) and shall be
interpreted in a manner consistent with it.  To the extent that this Agreement
is silent with respect to, or in any way inconsistent with, the terms of the
Plan, the provisions of the Plan shall govern and this Restricted Performance
Stock Agreement shall be deemed to be modified accordingly.
 
(h)           Notices.  Any notices required or permitted hereunder shall be
addressed to the Company, at its principal offices, or to the Grantee at the
address then on record with the Company, as the case may be, and deposited,
postage prepaid, in the United States mail.  Either party may, by notice to the
other given in the manner aforesaid, change his or its address for future
notices.
 
(i)           Successor.  This Agreement shall bind and inure to the benefit of
the Company, its successors and assigns, and the Grantee and his or her personal
representatives and beneficiaries.
 
(j)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.  The Board shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and his personal and legal representatives in
respect of any questions arising under the Plan or this Agreement.
 

 
6

--------------------------------------------------------------------------------

 

 
(k)           Recoupment.  The Restricted Performance Stock shall be subject to
any clawback or recoupment policies of the Company as in effect from time to
time, or as otherwise required by law or the NASDAQ Stock Market Rules.
 
(l)           Amendment.  This Agreement may be amended or modified by the
Company at any time; provided that notice is provided to the Grantee in
accordance with Section 8(h); and provided further that no amendment or
modification that is adverse to the rights of the Grantee as provided by this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.
 
 
[Signature page follows]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 

 
THE MIDDLEBY CORPORATION
           
By
     
Name: 
     
Title:
   







 
The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.
 

   
Grantee
                 
Address
 



















[Signature page to Restricted Stock Agreement]


 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Performance Goals
 
The Grant is subject to earnings per share (“EPS”) and EBITDA goals as measured
over the Performance Period, except as otherwise provided in Section 4(b) or
4(c) of the Restricted Performance Stock Agreement (the “Agreement”) to which
this Schedule is attached.  The table below sets forth the goals (the
“Performance Goals”) and the corresponding  percentage of shares of Restricted
Performance Stock in which the Grantee will vest, up to [  ]% of the shares
granted, pursuant to the Agreement.  The attainment of the specified Performance
Goals as of the end of the Performance Period shall be determined after the
year-end audited results are available, except as otherwise provided in the
Agreement.  For purposes of the Agreement, the target number of shares awarded
is [      ] shares.
 
Note that actual performance must meet or exceed the [     ]% threshold annual
growth goal on EPS and EBITDA of $[    ] and $[     ] million, respectively, in
order for any portion of the Grant to vest.






A-1